               IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF OKLAHOMA

SONYA W. PRICE,                              )
                                             )
                    Plaintiff,               )
                                             )
v.                                           ) Case No. CIV-14-533-SPS
                                             )
COMMISSIONER of the Social                   )
Security Administration,                     )
                                             )
                    Defendant.               )

                              OPINION AND ORDER
      The claimant Sonya W. Price requests judicial review of a denial of benefits by the

Commissioner of the Social Security Administration pursuant to 42 U.S.C. § 405(g). She

appeals the Commissioner’s decision and asserts that the Administrative Law Judge

(“ALJ”) erred in determining she was not disabled. For the reasons discussed below, the

Commissioner’s decision is hereby AFFIRMED.

                     Social Security Law and Standard of Review

      Disability under the Social Security Act is defined as the “inability to engage in any

substantial gainful activity by reason of any medically determinable physical or mental

impairment[.]” 42 U.S.C. § 423(d)(1)(A). A claimant is disabled under the Social Security

Act “only if h[er] physical or mental impairment or impairments are of such severity that

[s]he is not only unable to do h[er] previous work but cannot, considering h[er] age,

education, and work experience, engage in any other kind of substantial gainful work which

exists in the national economy[.]” Id. § 423 (d)(2)(A). Social security regulations
implement a five-step sequential process to evaluate a disability claim. See 20 C.F.R.

§§ 404.1520, 416.920. 1

       Section 405(g) limits the scope of judicial review of the Commissioner’s decision

to two inquiries: whether the decision was supported by substantial evidence and whether

correct legal standards were applied. See Hawkins v. Chater, 113 F.3d 1162, 1164 (10th

Cir. 1997). Substantial evidence is “‘more than a mere scintilla. It means such relevant

evidence as a reasonable mind might accept as adequate to support a conclusion.’”

Richardson v. Perales, 402 U.S. 389, 401 (1971), quoting Consolidated Edison Co. v.

NLRB, 305 U.S. 197, 229 (1938); see also Clifton v. Chater, 79 F.3d 1007, 1009 (10th Cir.

1996). The Court may not reweigh the evidence or substitute its discretion for the

Commissioner’s. See Casias v. Secretary of Health & Human Services, 933 F.2d 799, 800

(10th Cir. 1991). But the Court must review the record as a whole, and “[t]he substantiality

of evidence must take into account whatever in the record fairly detracts from its weight.”




 1
   Step one requires the claimant to establish that she is not engaged in substantial gainful activity.
Step two requires the claimant to establish that she has a medically severe impairment (or
combination of impairments) that significantly limits her ability to do basic work activities. If the
claimant is engaged in substantial gainful activity, or her impairment is not medically severe,
disability benefits are denied. If she does have a medically severe impairment, it is measured at
step three against the listed impairments in 20 C.F.R. Part 404, Subpt. P, App. 1. If the claimant
has a listed (or “medically equivalent”) impairment, she is regarded as disabled and awarded
benefits without further inquiry. Otherwise, the evaluation proceeds to step four, where the
claimant must show that she lacks the residual functional capacity (“RFC”) to return to her past
relevant work. At step five, the burden shifts to the Commissioner to show there is significant
work in the national economy that the claimant can perform, given her age, education, work
experience, and RFC. Disability benefits are denied if the claimant can return to any of her past
relevant work or if her RFC does not preclude alternative work. See generally Williams v. Bowen,
844 F.2d 748, 750-51 (10th Cir. 1988).

                                                 -2-
Universal Camera Corp. v. NLRB, 340 U.S. 474, 488 (1951); see also Casias, 933 F.2d at

800-01.

                                 Claimant’s Background

       The claimant was fifty years old at the time of the most recent administrative hearing

(Tr. 45). She has a high school education and has worked as a home health aide (Tr. 46,

220). The claimant alleges that she has been unable to work since September 15, 2010,

due to pseudogout, arthritis, bursitis, anxiety, and depression (Tr. 384).

                                    Procedural History

       On September 15, 2011, the claimant applied for disability insurance benefits under

Title II of the Social Security Act, 42 U.S.C. §§ 401-434 (Tr. 314-18). Her application was

denied. ALJ Larry D. Shepherd conducted an administrative hearing and determined that

the claimant was not disabled in a written opinion dated May 30, 2013 (Tr. 81-91). The

Appeals Council denied review, but the claimant appealed to this Court and the case was

remanded on July 6, 2015, at the request of the Commissioner and pursuant to the sixth

sentence of 42 U.S.C. §405(g) for consideration of evidence from Carl Albert Indian

Hospital dated October 6, 2011, through February 9, 2012 (Tr. 99-101). On remand, ALJ

Larry D. Shepherd conducted a second administrative hearing and again determined that

the claimant was not disabled in a written opinion dated January 26, 2017 (Tr. 11-28). The

Appeals Council denied review, so the ALJ’s January 2017 written opinion represents the

Commissioners’ final decision for purposes of this appeal. See 20 C.F.R. § 404.981.




                                             -3-
                       Decision of the Administrative Law Judge

       The ALJ made his decision at step five of the sequential evaluation. He found that

through the date last insured, the claimant had the residual functional capacity (“RFC”) to

perform a limited range of sedentary work as defined in 20 C.F.R. § 404.1567(a), i. e., she

could lift and carry ten pounds occasionally and less than ten pounds frequently; sit for

about six hours in an eight-hour workday; stand and walk for at least two hours in an eight-

hour workday; frequently handle and finger; and occasionally climb ramps/stairs, balance,

stoop, kneel, crouch, crawl, and reach overhead; but could never climb ladders, ropes, or

scaffolds; and must avoid concentrated exposure to extreme heat, dusts, fumes, gases,

odors, and poor ventilation (Tr. 18). Due to psychologically-based limitations, the ALJ

found the claimant could understand, remember, and carry out simple, routine, and

repetitive tasks; relate to supervisors and coworkers on a superficial work basis; and

respond in an appropriate manner to usual work situations; but could have no contact with

the general public (Tr. 18). The ALJ then concluded that although the claimant could not

return to her past relevant work, she was nevertheless not disabled through December 31,

2014, the date last insured, because there was work she could perform in the national

economy, e. g., address clerk, document preparer, and product inspector (Tr. 26-28).

                                          Review

       The claimant’s sole contention of error is that the ALJ erred in evaluating her

subjective reports of pain. The Court finds this contention unpersuasive for the following

reasons.



                                            -4-
       The ALJ found that the claimant had the severe impairments of degenerative disc

disease, osteoarthritis, bursitis, right foot disorder, obstructive sleep apnea, chronic

obstructive pulmonary disease, asthma, hypertension, peripheral edema, rheumatoid

arthritis, diabetes mellitus, fibromyalgia, morbid obesity, depression, and generalized

anxiety disorder with panic attacks, but that her hearing loss was nonsevere (Tr. 14). The

relevant medical record reveals that the claimant regularly consulted with family practice

providers at Chickasaw Nation Medical Center between January 2011 and January 2015

for joint pain in her hands, right shoulder, knees, and feet (Tr. 551-59, 828-905). The

various assessments relevant to her disability claim included shoulder pain, arthralgias,

osteoarthritis of the right and left knee, rheumatoid arthritis, rotator cuff injury to right

shoulder, and obesity.    Her treatment consisted largely of medication management,

although she received steroid injections in January 2012, April 2012, July 2012, and

October 2014 (Tr. 836, 886-87, 898). After medication modifications due to side effects

in February 2012, April 2012, and November 2012, the claimant generally reported that

her medications effectively treated her pain through November 2014, and she reported no

pain or discomfort in April 2013, minimal pain in August 2013, morning stiffness and pain

in her hands in May 2014, and no pain or discomfort in September 2014 (Tr. 887, 892, 879,

865, 862, 856, 847, 837, 830).

       Dr. Cooper performed a consultative physical examination of the claimant on

November 12, 2011 (Tr. 613-20). Dr. Cooper found full range of motion with pain in the

claimant’s right shoulder, hips, knees, ankles, cervical spine, and lumbar spine (Tr. 615-

20). Dr. Cooper found tenderness to palpation in her neck, upper back, and lower back

                                             -5-
(Tr. 615). He noted no point tenderness, and no edema in her hands, knees, or pretibial

area (Tr. 615). The claimant’s knees showed no effusion and were stable in all range of

motion exercises (Tr. 615). Dr. Cooper noted the claimant presented with a cane that she

sometimes used to reduce the pain in her hips and low back (Tr. 616). He indicated that

the claimant’s gait appeared safe and stable without the cane, but was very slow with short

steps and no limp (Tr. 616).        Dr. Cooper assessed the claimant with, inter alia,

osteoarthritis, peripheral edema, and bursitis (Tr. 616).

       On December 27, 2012, the claimant presented to Dr. John Charboneau, an

orthopedist, for pain in her right shoulder that had been present since she experienced a fall

in April 2012 (Tr. 700-01). On examination, he found the claimant had painful arc of

motion above her chest, point tenderness over the greater tuberosity region, and mild

crepitus with movement (Tr. 700). He reviewed an MRI of the claimant’s right shoulder

conducted in November 2012, and noted it revealed a full thickness rotator cuff tear

involving the supraspinus tendon (Tr. 700). On January 1, 2013, the claimant underwent

a right shoulder arthroscopy (Tr. 695-96). Thereafter, the claimant attended two physical

therapy sessions and reported that her pain was significantly reduced (Tr. 867-72). At a

follow-up appointment on February 14, 2013, the claimant reported intermittent right

shoulder pain (Tr. 690). Physician Assistant Gary Freeland found decreased range of

motion and strength in her right shoulder and noted the claimant had not been attending

physical therapy (Tr. 690). Dr. Charboneau indicated that the claimant must get back into

therapy, was behind in her recovery, and would have discomfort since she was not working

or using her arm (Tr. 690).

                                             -6-
       On January 13, 2015, the claimant presented to Dr. Mufti for evaluation of possible

seronegative rheumatoid arthritis (Tr. 976-78).      On physical exam, Dr. Mufti found

tenderness of few scattered metacarpophalangeal and interphalangeal joints, fair grip, good

range of motion in her shoulders, no forefoot squeeze tenderness, and multiple tender

points for fibromyalgia (Tr. 978). He indicated that the claimant’s pain was out of

proportion to his physical examination findings (Tr. 978). At a follow up appointment on

March 11, 2015, Dr. Mufti noted x-rays of the claimant’s hands did not show any

significant arthritis or erosive disease, but x-rays of her knees revealed advanced medial

joint space narrowing with subchondral sclerosis (almost bone-on-bone deformity)

(Tr. 970).   He again noted the claimant’s pain was out of proportion to physical exam

findings, but found increased tenderness of a few metacarpophalangeal and interphalangeal

joints, anterior tenderness in her shoulders, and crepitus in her knees with medial joint line

tenderness (Tr. 970). He diagnosed the claimant with seronegative rheumatoid arthritis,

end-stage osteoarthritis of the knees, and fibromyalgia (Tr. 971).

       State agency physician Dr. Boatman completed an RFC assessment on January 26,

2015, and found the claimant could perform sedentary work with occasional climbing

ramps or stairs, balancing, stooping, kneeling, crouching, and crawling; never climbing

ladders, ropes, or scaffolds; and avoiding concentrated exposure to extreme heat, humidity,

fumes, odors, dusts, gases, poor ventilation, etc. (Tr. 114-15). Apart from his finding that

the claimant needed to avoid concentrated exposure to humidity, Dr. Boatman’s findings

were affirmed on review (Tr. 127-30).



                                             -7-
       At the first administrative hearing in April 2013, the claimant testified that she was

unable to work due to pain in her legs, feet, knees, hands, neck, hips, and lower back

(Tr. 199). She stated that she experiences constant pain in her hands and that they swell

every day (Tr. 200-01). She indicated that she could not use her left hand to pick up small

objects but could hold a coffee cup and turn a door knob (Tr. 201-02). She stated that she

could not open a two-liter bottle with either hand (Tr. 202). As to her knees, the claimant

stated that she experiences constant pain in both knees and that her arthritis causes

significant swelling daily (Tr. 203). The claimant further testified that the pain in her back,

feet, elbows, and hips is reduced by frequently changing positions, but that she has a

constant burning sensation in her feet (Tr. 204). The claimant stated that she did not get

any relief from her shoulder surgery (Tr. 207). As to specific limitations, the claimant

testified that she could sit for fifteen or twenty minutes, stand for ten or twenty minutes,

walk half of a block to a block, and lift about ten pounds (Tr. 214-15). At the most recent

administrative hearing, the claimant testified that the pain in her back and hips increased

since the first hearing, but that the pain in her knees, hands, shoulder, neck, and feet was

the same (Tr. 50-54). She further testified that she could still sit about fifteen or twenty

minutes, and stand about ten or twenty minutes, but as of November 2015 could no longer

walk up to a block (Tr. 62). She stated that she could still carry a gallon of milk with her

left hand, but not with her right hand (Tr. 62).

       In his written opinion, the ALJ thoroughly summarized the claimant’s hearing

testimony, as well as the medical evidence in the record. He discussed the consultative

examiner reports, the imaging, as well as the treatment records from her physicians,

                                              -8-
including Dr. Mufti, who did not begin treating the claimant until after her date last insured

(Tr. 19-24). He concluded that “the claimant’s statements concerning the intensity,

persistence, and limiting effects are not entirely consistent with the medical evidence and

other evidence in the record.” (Tr. 25). In making such conclusion, the ALJ noted several

inconsistencies between the claimant’s subjective statements of pain and the evidence of

record, including examination findings as to her gait, her report to providers in November

2015 regarding her activities of daily living, her noncompliance with treatment after her

shoulder surgery, her 2014 cervical spine x-ray, her repeated reports to providers that her

medications helped alleviate her pain, her October 2014 right knee x-ray, and Dr. Mufti’s

note that her pain was out of proportion to physical examination findings (Tr. 19-24).

       Nonetheless, the claimant argues that the ALJ did not properly account for her pain.

“Pain, even if not disabling, is still a nonexertional impairment to be taken into

consideration, unless there is substantial evidence for the ALJ to find that the claimant’s

pain is insignificant.” Thompson v. Sullivan, 987 F.2d 1482, 1490-1491 (10th Cir. 1993),

citing Ray v. Bowen, 865 F.2d 222, 225 (10th Cir. 1989) and Gossett v. Bowen, 862 F.2d

802, 807-08 (10th Cir. 1988). In assessing allegations of pain, an ALJ “must consider

(1) whether Claimant established a pain-producing impairment by objective medical

evidence; (2) if so, whether there is a ‘loose nexus’ between the proven impairment and

the Claimant’s subjective allegations of pain; and (3) if so, whether, considering all the

evidence, both objective and subjective, Claimant’s pain is in fact disabling.” Musgrave

v. Sullivan, 966 F.2d 1371, 1375-76 (10th Cir. 1992), citing Luna v. Bowen, 834 F.2d 161,

163-64 (10th Cir. 1987). Here, the ALJ noted the times in the record when the claimant

                                             -9-
complained of pain and exhibited pain upon examination, when she reported pain getting

worse, and when she reported that it improved. Furthermore, the state agency physician’s

opinion that the ALJ ultimately adopted accounted for the claimant’s use of a walker that

no physician found medically necessary, and the ALJ included additional reaching and

manipulative limitations of his own in the RFC. These findings indicate he properly

considered and accounted for the claimant’s pain. See, e. g., Harrison v. Shalala, 28 F.3d

112, 1994 WL 266742, at *5 (10th Cir. 1994) (unpublished table opinion) (“If the ALJ

finds that plaintiff’s pain, by itself, is not disabling, that is not the end of the inquiry. The

[Commissioner] must show that jobs exist in the national economy that the claimant may

perform given the level of pain [he] suffers.”) [citation omitted]. Here, “the ALJ provided

specific reasons for his credibility determination on the testimony of the claimant . . . about

the severity of [her] impairments. Those reasons complement the framework set forth in

Luna and are not inconsistent with the case law regarding credibility determinations.”

Dellinger v. Barnhart, 298 F. Supp. 2d 1130, 1138 (D. Kan. 2003). The ALJ thus applied

the Luna factors to account for her pain. There is no indication here that the ALJ misread

the claimant’s medical evidence as a whole, and his evaluation of the claimant’s pain is

therefore entitled to deference. See Casias, 933 F.2d at 801.

                                          Conclusion

       In summary, the Court finds that correct legal standards were applied by the ALJ,

and the decision of the Commissioner is therefore supported by substantial evidence. The

decision of the Commissioner of the Social Security Administration is accordingly hereby

AFFIRMED.

                                              -10-
DATED this 25th day of March, 2019.



                        ______________________________________
                        STEVEN P. SHREDER
                        UNITED STATES MAGISTRATE JUDGE




                                -11-
